PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Eiji Kimura, et al. 
Application No. 17/054,165
Filed: November 9, 2020
For: METHOD FOR MANUFACTURING FRICTION MATERIAL

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed July 26, 2022, to revive the above-identified application, 
under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor' s oath or declaration no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor' s Oath or Declaration (Notice) mailed April 5, 2022. The issue fee was timely paid on June 19, 2022.  Accordingly, the application became abandoned June 20, 2022.  A Notice of Abandonment was mailed on June 29, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of executed declarations; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received July 26, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  Telephone inquiries related to processing as a patent should be directed to (571) 
272-4200.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions